Citation Nr: 9932274	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  93-07 152 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematous as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970, from July 1977 to August 1980, and from October 1980 to 
March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied the claim of service connection for systemic lupus 
erythematous (SLE) as secondary to service-connected 
hypertension.  The appellant disagreed and this appeal 
ensued.  


FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of SLE to service-connected hypertension.  


CONCLUSION OF LAW

The claim for service connection for SLE as secondary to 
service-connected hypertension is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 141 L.Ed. 2d 
718, 118 S. Ct. 2348 (1998) (mem.); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In order for a claim for secondary 
service connection for a disorder clearly separate from the 
service-connected disorder to be well grounded, the appellant 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See Grottveit, 
5 Vet. App. at 93 (in questions of medical diagnosis or 
causation, well-grounded claim requires competent medical 
evidence of a plausible claim; lay assertions of medical 
causation cannot constitute competent medical evidence).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  

The evidence of record shows that the appellant has a 
diagnosis of SLE and that the RO granted service connection 
for hypertension, effective in March 1988.  In addition, the 
clinical evidence of record indicated that the appellant had 
been prescribed Capoten (captopril) in treatment of his 
hypertension.  These facts satisfy the initial two elements 
of a well-grounded claim.  See Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506 (competent evidence of a current 
disability and of a disease or injury in service).  

As to the third element of a well-grounded claim, the record 
must show competent medical evidence linking the current SLE 
and service.  Here, the appellant contends that this link is 
to the service-connected hypertension disability.  A July 
1991 private clinical record noted that the appellant was 
diagnosed with SLE in 1991 as secondary to the use of 
captopril (Capoten).  The truthfulness of this evidence must 
be presumed when determining whether a claim is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, a 
private physician in an April 1991 statement noted a positive 
anti-nuclear body (ANA) test was "possibly due to previous 
therapy with captopril" and a May 1991 statement by another 
private physician referred to "drug-induced lupus".  These 
findings give plausibility to the appellant's contentions of 
a nexus between the current SLE and the medication prescribed 
for the service-connected hypertension, thereby satisfying 
the third element of a well-grounded claim.  

Because the record includes evidence satisfying all three 
elements of a well grounded claim, the claim of service 
connection for SLE secondary to service-connected 
hypertension is well grounded.  Because the claim is well 
grounded, VA had a statutory obligation to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  Action consistent with 
this duty to assist will be addressed in the Remand section 
of this decision.  


ORDER

The claim of service connection for SLE as secondary to 
service-connected hypertension is well grounded.  


REMAND

In contrast to the evidence favoring the appellant's claim, 
noted above, are the comments of a VA examiner in January 
1992.  That examiner wrote "I can find no evidence that 
Capoten is thought to cause lupus (SLE)" and "I know of no 
evidence that Capoten play[s] any part in the development of 
lupus".  In order to evaluate the merits of the appellant's 
contention on this medical matter, the case is REMANDED for 
the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for SLE 
since December 1996, and the dates of 
such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should obtain any clinical, 
examination, or hospitalization records 
relevant to the appellant's care from the 
San Antonio VA Medical Center between 
June 1991 and June 1997, including 
records prepared by Dr. Vu.  All 
documents obtained should be associated 
with the claims file.  

3.  The RO should refer the appellant's 
entire claims file to an appropriate VA 
specialist, other than the physician who 
conducted the January 1992 VA 
examination, to determine if there is any 
relationship between his SLE and his 
service-connected hypertension.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The history of the 
development of SLE is central to 
appellant's claim; review of the claims 
file must be noted in the examination 
report.  The examiner should obtain all 
pertinent history concerning the claimed 
disorder.  The examiner should render an 
opinion as to whether it was at least as 
likely as not that the development of SLE 
was related to the service-connected 
hypertension, including the use of 
Capoten (captopril) in treatment of 
hypertension.  In rendering this opinion, 
the examiner should, as necessary, 
comment on the other medical opinions of 
record, including those discussed above.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. B. Werdal
	Acting Member, Board of Veterans' Appeals







